GERAID C. MANN              AUSTIN   xi.TEXAH

A-Rn-EY      CacN-
                                            February 23,   1939


          EIoii.
               J.P. Bryan, County Attorney
          BrazWia. Countp
          ~Angleton,
            .       Texas
          Dear Sir:                Opinion.'.No. o-360               _.
                                   Re: What dlspodtlon should be tide
                                          oS'.Slnecollecthxlby Justice of
                                          Peace Sor vlolatlon of Motor
                                          Carrier Act?
                                                                .'.
                 ‘Your request Sor an opinion on the above stated, ques-
          tion, has been received  by this oSS%ce.
           _. _.
                  Articles 16gOa.'ana'  1690b Penal Code, generally,aeslg-
          nate ai% define criminal offenses coming under or within the
          MotorsCarrier Act and prescribe the penalties in connection
          therewith.
                                                                        .
                  Section 17(c),  Article   glib, Revised Civil Statutes,
          reads es sollows:
                  "All Sees except the See provided in Section
              5.of'thld Adt acaruingunilerthe terms ~of this
              Act and all Sines an8 penalti'tis
                                              collect-d under
              the providona bf .thisAct shall be payable to the
              State Treasui+gat Austin and credited to a Sund
              to be known an& designated aa the 'MotorCarrier
              Fund, which fund is appropriatedfor the purpose
              of carrying out the.?termsof this Act and but of
              i#hiahall warrants ana expendituresnecdssarg iii
              administeringand enforcingthis Act shall be paid."
                  All .oSSicerscharged by law with collecti& money in
          the name or for the use of the State, would be entitled to the
          coinmissionson Sines collected by virtue OS the above mentioned
          statUtea to the same extent as they would be ln any other mib-
          d;;r$;;eaase as provided by chapter 3 of the Code of Criminal
                   .
                  YOU'are respe&fillg aaviaea that it is the opinion
          or this department that all Sines collected for the violation
          of the Motor CarPier  Act should be deposit&I with the State
          Tr2leasuFy
                   atV'Austinl,Texas &indaredite4fta a find known atid
          designated as the Motor Carrier Fund , after deducting com-
,




    Hon.‘i.P. Bryan, February 23, 1939, Page 2        0-360



    missions as allowed by law.
            Trusting the foregoing answers your inquiry, we are
                                  Yours very truly
                              A!!JTOIU?FXGENERAL
                                              OF TEXAS

                                  By s/Araell'Wllll~ms
                                       Ardell-Williams
                                       Assistant
    AW:ob:wc

    Approved:    .'
    s/Gerald C. Mann
    ATTOFMEYGENERALOFTEXAS